Citation Nr: 1541663	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for respiratory disorder, claimed as asthma, due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought.  Jurisdiction was subsequently transferred to the RO in New York, New York.  

In January 2015, the Veteran testified at a video conference board hearing before the undersigned Veterans Law Judge at the RO in Albany, New York.  A transcript of this hearing is a part of the record.  

In February 2015, the Board remanded the claim for additional development.  The claim has now returned to the Board for further development. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record shows that the Veteran's respiratory disability, to include asthma and chronic obstructive pulmonary disorder (COPD) is not etiologically related to an incident of his military service, to include asbestos exposure.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include asthma and COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in May 2009 was mailed to the Veteran.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), service personnel records and all available VA medical records have been obtained and associated with the claims file.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, SSA records and lay statements to the extent possible.

The Veteran also underwent a VA examination in connection with his respiratory claims in July 2015.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to the COPD and asthma service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  The examiner provided a supporting rationale for the conclusion reached.  For these reasons, the Board concludes that the examination report and opinion in this case provide an adequate basis for a decision.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board video conference hearing, the VLJ noted the elements that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the New York State Division of Veterans' Affairs.  The VLJ asked questions to ascertain the extent of any in-service event or injury, and whether the Veteran had any current disability that was related to his service.  The VLJ also asked questions to draw out the current state of the Veteran's claimed disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


I. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Regulations provide that service connection may also be established for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or  disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  As the record evidence does not establish that a pulmonary disorder as one of chronic diseases listed under 38 C.F.R. § 3.309(a), the provisions of section 3.30(b) do not apply in this case.

In the case at hand, the service treatment records of evidence consist of a November 1971 Report of Medical Examination for induction which revealed normal findings of the sinuses, lungs and chest.  The Veteran's service treatment records are negative for any complaints, diagnosis or treatment of a respiratory condition.  

An October 1956 Report of Medical Examination for separation continued to show normal findings for the sinuses, lungs and chest.  

Post-service treatment records reflect the Veteran's complaints of recurrent shortness of breath beginning in March 2007.  The Veteran complained of fluid buildup in his lungs but denied chest pains, shortness of breath or palpitations.  A physical examination revealed that the chest is clear.  An October 2008 follow-up for sleep apnea treatment continued to show that the lungs are clear.  A March 2012 VA treatment record noted that the Veteran underwent a pulmonary function test (PFT) in November 2011 which demonstrated that his FVC was normal while his FEV1 is mildly reduced.  The lung volume reduction is found consistent with obesity.  A March 2015 pulmonary function test revealed normal findings.  A July 2015 radiology report of the chest revealed a small area of increased density in the right lower lung.  The examiner noted that there are no definitive findings to suggest COPD.  However, a mild degree disease may not be apparent in plain X-rays and referred the Veteran for a CT examination if clinically warranted.  

Private treatment records dated in April 2015 provided that the Veteran complaints that his breathing is worse and that he feels tired and weak all the time.  A review of his respiratory system was negative for snoring or hemoptysis but positive for dry cough, productive cough and dyspnea.  A physical examination of the chest revealed no sternal abnormalities and respirations are non-labored.  The private physician noted that the breath sounds are clear throughout.   

In May 2015, the AMC issued a formal finding that confirms that the Veteran was indeed aboard the USS Tarawa (CV-40) from August 30, 1952 through April 1955.  The Veteran's military personnel records showed that he was aboard the USS Tarawa and his military occupational specialty (MOS) was a Seaman's Apprentice and Seaman.  The AMC found that while the Asbestos MOS handout lists the probability of exposure to asbestos based on his occupation as being minimal, they nevertheless resolve reasonable doubt in the Veteran's favor and conceded exposure to asbestos.  

The Veteran was provided a VA examination in July 2015.  The VA examiner provided that a review of the claims file has been conducted.  The VA examiner provided a diagnosis of COPD with the date of diagnosis in 2011.  By way of medical history, the VA examiner provided that the Veteran has a history of shortness of breath for many years.  The Veteran also has a history of smoking two packs of cigarettes a day for 30 years, although the Veteran now states that he actually smoked was one pack a day.  The Veteran reported working as a deck hand and maintenance man aboard the USS Tawara for over two years where he worked with asbestosis by "putting it on water pipes, did painting and associated sanding/chipping all while wearing no respiratory protection."  The Veteran subsequently worked in the post office and owned a bike shop until 2005.  The Veteran reported that he was prescribed inhalers for COPD in 2011.

The VA examiner found that the Veteran has mild COPD and severe chronic cough that is likely the cause of shortness of breath upon exertion.  The VA examiner found no other pertinent pulmonary conditions or physical finding.  The VA examiner opined that the pulmonary condition is less likely as not caused by or a result of military service.  By way of rationale, he provided that the Veteran has very mild COPD and his pulmonary function testing results are consistent with his history of smoking for 30 years.  There is no evidence of any asbestosis related pulmonary disease such as asbestosis, pleural plaques, mesothelioma or lung cancer.  

First, the Board notes that the Veteran has a current diagnosis for COPD.  With regard to whether the Veteran's respiratory conditions are related to service, the July 2015 VA examiner found that the Veteran's COPD was caused by long-term smoking and is less likely than not caused by or a result of military service.  The examiner also noted that the Veteran does not have asbestos related pulmonary diseases such as asbestosis, pleural plaques, mesothelioma or lung cancer.  The VA examiner's opinion was fully supported by a review of the Veteran's file as well as an in-person examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the VA examiner who conducted this examination possesses the necessary education, training, and medical expertise to provide the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  The opinion is based in part on the examiner's personal examination and interview of the Veteran.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's file, which contained relevant service treatment records and post-service medical evidence.  The VA examination report and opinion provide a clear diagnosis and persuasive rationale for the etiological opinions, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinions.  Thus, the Board finds that the July 2015 VA examination report and opinion of record are highly probative, and service connection is not warranted. 

Indeed, a review of the record does not support a finding that the Veteran's respiratory conditions are etiologically related to service.  Service treatment records are entirely negative for complaints, treatment or diagnosis of a respiratory condition.  Post-service treatment records show no reports or findings of a respiratory condition until March 2007, approximately 50 years since active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).    From these facts, the Board reasonably infers that the Veteran has not had continuous respiratory symptoms present since service as he now asserts.  Based on the foregoing, the Board cannot find that there is credible lay evidence of continuous symptoms ever since service. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that his respiratory condition is a result of asbestos exposure.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his respiratory condition.  However, the Board affords no probative value to statements concerning the etiology of his respiratory condition, as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of COPD falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his respiratory condition are afforded no probative value.   

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's respiratory conditions, to include COPD and asthma, to the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a pulmonary disorder is not warranted. 









(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection a respiratory condition, claimed as asthma, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


